Citation Nr: 0812222	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-40 344	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1964 to August 
1965.

This appeal to the Board of Veterans Appeals (Board) arises 
from August and November 2004 and March 2005 rating actions 
that denied service connection for bilateral hearing loss and 
tinnitus.

By decision of August 2007, the Board remanded this case to 
the RO for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Bilateral hearing loss has its onset in service.

3.  Tinnitus was not shown present in service or for many 
years thereafter, and competent medical opinion establishes 
no nexus between the current disability and the veteran's 
military service or any incident thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for bilateral 
tinnitus are not met.  38 U.S.C.A.           §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

May and December 2004 pre-March 2005 rating and October 2007 
post-rating RO letters informed the veteran of the VA's 
responsibilities to notify and assist him in his claims, and 
what was needed to establish entitlement to service 
connection (evidence showing an injury or disease that began 
in or was made worse by his military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get, and requested the veteran to furnish any 
evidence or information that he had in his possession that 
pertained to his claims.  The Board thus finds that those 
letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were furnished to the veteran 
both before and after the 2004 and 2005 rating actions on 
appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and he was furnished notice pertaining to the 
effective date information in the October 2007 RO letter, 
thus meeting the notice requirements of Dingess/
Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available service and post-service VA and private medical 
records up to 2006.  The veteran was afforded a comprehensive 
VA audiological examination in February 2005.  Significantly, 
the veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In May 2004 
and October 2007, the veteran's representative stated that 
the veteran had no additional information or evidence to 
submit in connection with his claims.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.     
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946, and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The veteran contends that his current bilateral hearing loss 
and tinnitus are the result of inservice acoustic trauma from 
exposure to noise from artillery fire and helicopters.     

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any tinnitus.  
Audiometric testing on November 1963 pre-induction 
examination (converted to ISO (ANSI) values) showed the 
veteran's hearing in db as follows: 15, 15, 20, 20, and 10 on 
the right, and 20, 10, 10, 15, and 10 on the left at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.

Audiometric testing on August 1965 separation examination 
(converted to ISO (ANSI) values) showed the veteran's hearing 
in db as follows: 55, 40, 40, and 35 on the right, and 15, 
10, 10, and 65 on the left at 500, 1,000, 2,000, and 4,000 
Hertz, respectively. 

Repeat audiometric examination several days later in August 
1965 (converted to ISO (ANSI) values) showed the veteran's 
hearing in db as follows: 40, 30, 30, and 15 on the right, 
and 5, 0, 0, and -5 on the left at 500, 1,000, 2,000, and 
4,000 Hertz, respectively.

Post service, on October 2004 otolaryngological examination 
by G. L. III, M.D., the veteran gave a history hearing loss 
which he related to military service.  He currently 
complained of hearing loss and tinnitus.  The Board notes 
that this was the first evidence of tinnitus, over 39 years 
post service, but there was no history or finding relating 
this to military service or any incident thereof.  Subsequent 
audiological examination by K. R., M.S., found moderately 
severe to severe mixed right ear hearing loss with a large 
conductive component, and mild to moderate low-mid frequency 
and severe to profound high frequency left ear sensorineural 
hearing loss.   

On February 2005 VA audiological examination, the examiner 
reviewed the claims folder, including service medical records 
containing hearing evaluations and audiometric findings.  The 
veteran gave a 10- to 12-year history of tinnitus, which the 
examiner commented indicated its onset some 27 years post 
service, as a result of which the doctor opined that it was 
not at least as likely as not that it was related to military 
service.  After reviewing audiometric findings on the 
November 1963 pre-induction examination which the doctor 
characterized as normal, and August 1965 separation 
examination audiometric findings which he characterized as 
showing bilateral hearing loss, the examiner stated that he 
assumed that the original 1965 inservice findings that he 
reviewed had been in accordance with and converted to 1964 
ISO (ANSI) values.  On current examination, audiometric 
testing showed the veteran's hearing in db as follows: 65, 
65, 55, 65, and 55 on the right, and 25, 30, 40, 95, and 105+ 
on the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were 68% on the 
right and  75% on the left.  

The diagnoses were moderate to severe mixed right hearing 
loss, and mild to profound left sensorineural hearing loss, 
and the examiner opined that it was not at least as likely as 
not that the veteran's current hearing loss was related to 
his military service.  Significantly, he stated that this 
opinion was based on the assumption that the original 1965 
inservice audiometric findings that he reviewed had been in 
accordance with and converted to 1964 ISO (ANSI) values.

In January 2006, R. R., D.O., the veteran's physician for 
over 20 years, stated that he reviewed the veteran's service 
medical records and the post-service 2004 and 2005 private 
and VA audiological records, and noted that the veteran's 
hearing loss seemed to have worsened as time went by.  He 
opined that it was as likely as not that the veteran's 
current hearing loss was due to exposure to noise trauma from 
artillery and helicopters in military service.  Doctor R.R. 
made no mention of tinnitus.  

In view of the service medical records clearly showing 
bilateral hearing loss in service when comparing the 1963 
pre-induction findings with the 1965 findings after proper 
and consistent conversion to ISO (ANSI) values, the 2005 VA 
audiometric findings showing results that currently met the 
38 C.F.R. § 3.385 criteria for bilateral hearing loss 
disability, and Dr. R. R.'s 2006 opinion linking the 
veteran's current hearing loss to exposure to noise trauma 
from artillery and helicopters in military service, the Board 
finds that the criteria for service connection for bilateral 
hearing loss are met.  

In reaching this conclusion, the Board notes the 2005 VA 
examiner's statement that his negative nexus opinion was 
based on the assumption that the original 1965 inservice 
audiometric findings that he reviewed had been properly 
converted to 1964 ISO (ANSI) values - a premise the Board may 
not assume, given VA instructions that service department 
audiometric findings from October 1967 or earlier are assumed 
to be in ASA units that require conversion to ISO (ANSI) 
values.  Thus, the Board accords the 2005 VA examiner's 
opinion with respect to the etiology of the veteran's 
bilateral hearing loss little probative value, inasmuch as it 
was based on an inaccurate factual premise: the assumption 
that the original 1965 inservice audiometric findings that he 
reviewed had already been converted to 1964 ISO (ANSI) 
values.  The Board finds that all inservice audiometric 
findings must thus be assumed to be in ASA units that require 
conversion to ISO (ANSI) values, and that, after such 
consistent conversion, a review of those audiometric findings 
clearly shows the progressive onset of bilateral hearing loss 
in service. 

With respect to the veteran's tinnitus, however, the 
aforementioned evidence reveals that the veteran's tinnitus 
were first manifested many years post service, and that the 
competent and persuasive evidence does not establish a nexus 
between that disability and the veteran's military service or 
any incident thereof.  On that record, the Board finds that 
the evidence is against the claim for service connection for 
tinnitus.  In reaching this conclusion, the Board accords 
great probative value to the 2005 VA audiologist's comment 
and opinion that tinnitus had its onset many years after the 
veteran's military service, and that it was not at least as 
likely as not that it was related to his military service.  
That opinion was arrived at after a thorough and 
comprehensive review of the claims folder containing service 
and post-service medical records and the veteran's actual 
medical history; current audiological examination of the 
veteran and consideration of his history of military and 
post-service occupational noise exposure; and with the 
benefit of the VA audiologist's special professional 
knowledge of matters pertaining to hearing disorders.  Thus, 
the Board finds the 2005 VA audiologist's findings, 
observations, and conclusions to be dispositive of the 
question of service connection for tinnitus, and that this 
expert medical observation and opinion militates against the 
claim.  See Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski,       1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In reaching this determination, the Board also notes that the 
2005 VA medical opinion is the only medical opinion of record 
that addresses the question of the relationship between the 
veteran's current tinnitus and his military service and any 
incident thereof, and the record contains no contrary opinion 
to weigh against the claim.

With respect to the veteran's own assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms of ringing in 
the ears.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  Thus, a layman such as the veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on medical matters such as the 
relationship between any current tinnitus and reported 
acoustic trauma during military service.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  

For all the foregoing reasons, the Board finds that the 
evidence supports the claim for service connection for 
bilateral hearing loss, but that the claim for service 
connection for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim for service connection 
for tinnitus, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


